Exhibit 10.2

 

Execution Version

 

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

DATED AS OF August 16, 2018

 

 

BETWEEN

 

AVNET, INC.,

as Originator

 

AND

AVNET RECEIVABLES CORPORATION,

as Buyer

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

Article I AMOUNTS AND TERMS OF THE PURCHASE

 

 

 

1.1

Purchase of Receivables


2

1.2

Payment for the Purchase


3

1.3

Purchase Price Credit Adjustments


4

1.4

Payments and Computations, Etc.


5

1.5

Transfer of Records


5

1.6

Characterization


5

 

 

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

 

 

2.1

Representations and Warranties of Originator


6

 

 

 

Article III

 

CONDITIONS OF PURCHASE

 

 

 

3.1

Conditions Precedent to Purchase


10

3.2

Conditions Precedent to Subsequent Payments


10

 

 

 

Article IV

 

COVENANTS

 

 

 

4.1

Affirmative Covenants of Originator


10

4.2

Negative Covenants of Originator


15

 

 

 

Article V

 

TERMINATION EVENTS

 

 

 

5.1

Termination Events


16

5.2

Remedies


17

 

 

 

Article VI

 

INDEMNIFICATION

 

 

 

6.1

Indemnities by Originator


18

6.2

Other Costs and Expenses


20

 

 

 

Article VII

 

MISCELLANEOUS

 

 

 

7.1

Waivers and Amendments


20

7.2

Notices


20

7.3

Protection of Ownership Interests of Buyer


21

 

 





--------------------------------------------------------------------------------

 



 

 

 

7.4

Confidentiality


22

7.5

Bankruptcy Petition


23

7.6

Limitation of Liability


23

7.7

CHOICE OF LAW


23

7.8

CONSENT TO JURISDICTION


23

7.9

WAIVER OF JURY TRIAL


24

7.10

Integration; Binding Effect; Survival of Terms


24

7.11

Counterparts; Severability; Section References


25

7.12

Subordination


25

7.13

Third Party Beneficiaries


25

 





ii

--------------------------------------------------------------------------------

 



Exhibits and Schedules

 

 

 

Exhibit I

-

Definitions

 

 

 

Exhibit II

-

Jurisdictions of Organization; Locations of Records; Organizational Number(s);
Federal Employer Identification Numbers(s); Other Names

 

 

 

Exhibit III

-

Lock-Boxes; Collection Accounts; Collection Banks

 

 

 

Exhibit IV

-

Form of Compliance Certificate

 

 

 

Exhibit V

-

Credit and Collection Policy

 

 

 

Exhibit VI

-

Collateral Description

 

 

 

Exhibit VII

-

Form of Subordinated Note

 

 



iii

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of August
16, 2018,  is by and between AVNET, INC., a New York corporation (“Originator”),
and AVNET RECEIVABLES CORPORATION, a Delaware corporation (“Buyer”).  Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement).

PRELIMINARY STATEMENTS

Originator from time to time originates Receivables.

Originator and Buyer are parties to the Existing RSA,  pursuant to which
Originator sells and assigns to Buyer, and Buyer purchases from Originator, all
of Originator’s right, title and interest in and to such Receivables, together
with the Related Security and Collections with respect thereto.

Originator and Buyer desire to amend and restate the Existing RSA, effective as
of August 16, 2018 (the “Amendment Date”), on the terms and conditions set forth
herein.

Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from Originator to Buyer, providing Buyer with the full
benefits of ownership of the Receivables, and Originator and Buyer do not intend
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to Originator.

Buyer from time to time sells undivided interests in the Receivables and in the
associated Related Security and Collections pursuant to that certain Fourth
Amended and Restated Receivables Purchase Agreement, dated as of August 16, 2018
 (as the same may from time to time hereafter be amended, supplemented, restated
or otherwise modified, the “Purchase Agreement”), among Buyer, Originator, as
Servicer, the Companies from time to time party thereto,  the Financial
Institutions from time to time party thereto and Wells Fargo Bank, N.A. or any
successor agent appointed pursuant to the terms of the Purchase Agreement, as
agent for such Companies and such Financial Institutions (in such capacity, the
“Agent”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Existing RSA is
hereby amended and restated in its entirety to read as set forth herein:

 

 



 

--------------------------------------------------------------------------------

 



ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

1.1       Purchase of Receivables.

(a)     Each of the parties hereto acknowledges and ratifies the prior sales and
purchases under the Existing RSA of the Receivables, Related Security relating
thereto and Collections thereof, and agrees that the parties’ continuing rights
and obligations with respect to such Receivables shall be governed by the terms
of this Agreement.  Upon the terms and subject to the conditions set forth
herein, Originator does hereby sell, assign, transfer, set-over and otherwise
convey to Buyer, without recourse (except to the extent expressly provided
herein), and Buyer does hereby purchase from Originator, in each case to the
extent not previously  sold, assigned, transferred, set-over and otherwise
conveyed under the Existing RSA, including the Original RSA,  all of
Originator’s right, title and interest in and to all Receivables existing on the
Business Day immediately preceding the Amendment Date and all Receivables
thereafter arising through and including the Termination Date, together, in each
case, with all Related Security relating thereto and all Collections
thereof.  In accordance with the preceding sentence, on the Amendment Date,
Buyer shall acquire all of Originator’s right, title and interest in and to all
Receivables existing on the Amendment Date and thereafter arising through and
including the Termination Date, together with all Related Security relating
thereto and all Collections thereof, in each case, to the extent not previously
acquired under the Existing RSA.  Buyer shall be obligated to pay the Purchase
Price for the Receivables purchased hereunder in accordance with Section
1.2.  In connection with consummation of the Purchase Price for any Receivables
purchased hereunder, Buyer may request that Originator deliver, and Originator
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request.

(b)     It is the intention of the parties hereto that the Purchase of
Receivables made hereunder shall constitute a sale, which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables.  Except for the Purchase Price Credits owed pursuant to Section
1.3, the sale of Receivables hereunder is made without recourse to Originator;
provided,  however, that (i) Originator shall be liable to Buyer (and its
assigns) for all representations, warranties, covenants and indemnities made by
Originator pursuant to the terms of the Transaction Documents to which
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of Originator.  In view of the intention of the parties hereto that
the Purchase of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, Originator agrees that it has,
and in accordance with Section 4.1(e)(ii),  will continue to, identify in its
general ledger a legend, reasonably acceptable to Buyer and to the Agent (as
Buyer’s assignee), that Buyer has purchased such Receivables as provided in this
Agreement and to note in its financial statements that its Receivables have been
sold to Buyer.  Upon the request of Buyer or the Agent (as Buyer’s assignee),
Originator will authorize and file such financing or continuation statements, or
amendments thereto or assignments thereof, and execute and file such other
instruments, documents or notices, as may be necessary or appropriate to perfect
and maintain the perfection of Buyer’s ownership interest in the Receivables and
the Related





2

--------------------------------------------------------------------------------

 



Security and Collections with respect thereto, or as Buyer or the Agent (as
Buyer’s assignee) may reasonably request.

1.2       Payment for the Purchase.

(a)     The parties acknowledge that the Purchase Price for all Receivables,
Related Security and Collections existing prior to the Amendment Date and sold
and purchased under the Existing RSA has been paid in full by Buyer to
Originator.

The Purchase Price for each Receivable coming into existence after the Amendment
Date shall be due and owing in full by Buyer to Originator or its designee on
the date each such Receivable came into existence (except that Buyer may, with
respect to any such Purchase Price, offset against such Purchase Price any
amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b),  (c) and (d).

(b)     With respect to any Receivables coming into existence after the
Amendment Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor in accordance with Section 1.2(d) and in the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Purchase Agreement or
other cash on hand;

second, by delivery of the proceeds of a subordinated revolving loan from
Originator to Buyer (a “Subordinated Loan”),  provided that the amount of any
such Subordinated Loan shall not exceed the least of (i) the remaining unpaid
portion of such Purchase Price, (ii) the maximum Subordinated Loan that could be
borrowed without rendering Buyer’s Net Worth less than the Required Capital
Amount and (iii) the maximum Subordinated Loan that could be borrowed without
rendering the Net Value less than the aggregate outstanding principal balance of
the Subordinated Loans (including the Subordinated Loan proposed to be made on
such date); and

third, unless Buyer has declared the Termination Date to have occurred pursuant
to Section 5.2, by accepting a contribution to its capital pursuant to the
Subscription Agreement in an amount equal to the remaining unpaid balance of
such Purchase Price.

Subject to the limitations set forth in clause second above, Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date.  The Subordinated Loans shall be evidenced by,
and shall be payable in accordance with the terms and provisions of, the
Subordinated Note and shall be payable solely from funds which Buyer is not
required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, the Purchasers.

Originator is hereby authorized by Buyer to endorse on the schedule attached to
the Subordinated Note an appropriate notation evidencing the date and amount of
each advance thereunder, as well





3

--------------------------------------------------------------------------------

 



as the date of each payment with respect thereto, provided that the failure to
make such notation shall not affect any obligation of Buyer thereunder.

(c)     From and after the Termination Date, Originator shall not be obligated
to (but may, at its option):  (i) sell Receivables to Buyer, or (ii) contribute
Receivables to Buyer’s capital pursuant to clause third of Section 1.2(b) unless
Originator reasonably determines that the Purchase Price therefor will be
satisfied with funds available to Buyer from sales of interests in the
Receivables pursuant to the Purchase Agreement, Collections, proceeds of
Subordinated Loans, other cash on hand or otherwise.

(d)     Although the Purchase Price for each Receivable coming into existence
after the Amendment Date shall be due and payable in full by Buyer to Originator
on the date such Receivable came into existence, settlement of the Purchase
Price between Buyer and Originator shall be effected on a monthly basis on
Settlement Dates with respect to all Receivables coming into existence during
the same Calculation Period and based on the information contained in the
Monthly Report delivered by the Servicer pursuant to Article VIII of the
Purchase Agreement for the Calculation Period then most recently
ended.  Although settlement shall be effected on Settlement Dates, increases or
decreases in the amount owing under the Subordinated Note made pursuant to
Section 1.2(b) and any contribution of capital by Originator to Buyer made
pursuant to Section 1.2(b) shall be deemed to have occurred and shall be
effective as of the last Business Day of the Calculation Period to which such
settlement relates.

1.3       Purchase Price Credit Adjustments.  If on any day:

(a)     the Outstanding Balance of a Receivable is:

(i)   reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by Originator (other than
cash Collections on account of the Receivables),

(ii)  reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(b)     any of the representations and warranties set forth in Article II are
not true when made or deemed made with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
the Outstanding Balance of such Receivable (calculated before giving effect to
the applicable reduction or cancellation).  If such Purchase Price Credit
exceeds the Purchase Price payable by Buyer on any day, then Originator shall
pay to Buyer the remaining amount of such Purchase Price Credit in cash
immediately, provided that if the Termination Date has not occurred, Originator
shall be allowed to deduct the remaining amount of such Purchase Price Credit
from any indebtedness owed to it under the Subordinated Note.





4

--------------------------------------------------------------------------------

 



1.4       Payments and Computations, Etc.  All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of
Originator designated from time to time by Originator or as otherwise directed
by Originator.  In the event that any payment owed by any Person hereunder
becomes due on a day that is not a Business Day, then such payment shall be made
on the next succeeding Business Day.  If any Person fails to pay any amount
hereunder when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid in full; provided,  however, that such Default Fee
shall not at any time exceed the maximum rate permitted by applicable law.  All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.

1.5       Transfer of Records.

(a)     In connection with the Purchase of Receivables hereunder, Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of
Originator’s right and title to and interest in the Records relating to all
Receivables sold hereunder, without the need for any further documentation in
connection with the Purchase.  In connection with such transfer, Originator
hereby grants to each of Buyer, the Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by Originator to account for the Receivables, to the extent
necessary to administer the Receivables, whether such software is owned by
Originator or is owned by others and used by Originator under license agreements
with respect thereto, provided that should the consent of any licensor of such
software be required for the grant of the license described herein, to be
effective, Originator hereby agrees that upon the request of Buyer (or Buyer’s
assignee), Originator will use its reasonable efforts to obtain the consent of
such third-party licensor.  The license granted hereby shall be irrevocable
until the indefeasible payment in full of the Aggregate Unpaids, and shall
terminate on the date this Agreement terminates in accordance with its terms.

(b)     Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

1.6       Characterization.  If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale or contribution by Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable (any of the
foregoing being a “Recharacterization”), then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that the sale
of Receivables hereunder shall constitute a true sale thereof, Originator (i)
reaffirms its prior grant of a duly perfected security interest to Buyer
pursuant to the Existing RSA and (ii) hereby grants to Buyer a duly perfected
security interest in all of Originator’s right title and interest in, to and
under all Receivables now existing and hereafter arising through and including
the Termination Date, all





5

--------------------------------------------------------------------------------

 



Collections and Related Security with respect thereto, each Lock-Box and
Collection Account, all other rights and payments relating to the Receivables
and all proceeds of the foregoing (collectively, the “RSA Collateral”) to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables together with all other
obligations of Originator hereunder, which security interest shall be prior to
all other Adverse Claims thereto. Each party hereto acknowledges and agrees that
the security interest and liens granted pursuant to the Existing RSA shall
continue in full force and effect, and this Section 1.6 shall be deemed to be a
continuation and reaffirmation, and not a replacement or novation, of the
security interest and liens granted under and pursuant to the Existing RSA. 
Buyer and its assigns shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative. In the case of any Recharacterization, each of the
Originator and the Buyer represents and warrants as to itself that each
remittance of Collections by the Originator to the Buyer hereunder will have
been (i) in payment of a debt incurred by the Originator in the ordinary course
of business or financial affairs of the Originator and the Buyer and (ii) made
in the ordinary course of business or financial affairs of the Originator and
the Buyer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1       Representations and Warranties of Originator.  Originator hereby
represents and warrants to Buyer on the Amendment Date, on the date of the
Purchase and on each date that any Receivable comes into existence that:

(a)     Corporate Existence and Power.  Originator is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all corporate power, and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

(b)     Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Originator’s use of the proceeds of
the Purchase made hereunder, are within its corporate powers and authority, and
have been duly authorized by all necessary corporate action on its part.  This
Agreement and each other Transaction Document to which Originator is a party has
been duly executed and delivered by Originator.

(c)     No Conflict.  The execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws or any shareholder
agreements, voting trusts, and similar arrangements applicable to any of its
authorized shares, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by





6

--------------------------------------------------------------------------------

 



which it or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on assets of
Originator or its Subsidiaries (except as created hereunder); and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

(d)     Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e)     Actions, Suits.  There are no actions, suits or proceedings pending, or
to the best of Originator’s knowledge, threatened, against or affecting
Originator, or any of its properties, in or before any court, arbitrator or
other body, except for actions, suits or proceedings (i) that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) that have been publicly disclosed in any periodic report or other
filing made by Originator pursuant to, and in full conformity with the
requirements of, the Securities Exchange Act of 1934, as amended.  In addition
to the foregoing, there are no actions, suits or proceedings pending, or to the
best of Originator’s knowledge, threatened against or affecting the Receivables,
the Related Security or any Transaction Document, in or before any court,
arbitration or other body.  Originator is not in default with respect to any
order of any court, arbitrator or governmental body.

(f)      Binding Effect.  This Agreement and each other Transaction Document to
which Originator is a party constitute the legal, valid and binding obligations
of Originator enforceable against Originator in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(g)     Accuracy of Information.  All information heretofore furnished by
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h)     Use of Proceeds.  No proceeds of any Purchase Price payment hereunder
will be used by Originator (i) for a purpose that violates, or would be
inconsistent with, any law, rule or regulation applicable to Originator or (ii)
to acquire any security in any transaction which is subject to Section 13 or 14
of the Securities Exchange Act of 1934, as amended.

(i)      Good Title.  Immediately prior to the Purchase hereunder and upon the
creation of each Receivable coming into existence after the Initial Cutoff Date,
Originator (i)





7

--------------------------------------------------------------------------------

 



is the legal and beneficial owner of the Receivables and (ii) is the legal and
beneficial owner of the Related Security with respect thereto or possesses a
valid and perfected security interest therein, in each case, free and clear of
any Adverse Claim, except as created by the Transaction Documents.  There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Originator’s ownership interest in each Receivable, its
Collections and the Related Security.

(j)      Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from Originator) (i) legal and equitable title to, with the right
to sell and encumber each Receivable existing and hereafter arising, together
with the Collections with respect thereto, and (ii) all of Originator’s right,
title and interest in the Related Security associated with each Receivable, in
each case, free and clear of any Adverse Claim, except as created by the
Transactions Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables, the Related Security and the Collections.

(k)     Jurisdiction of Organization and Locations of Records.  The jurisdiction
of organization of Originator and the offices where it keeps all of its Records
are located at the address(es) listed on Exhibit II or such other locations of
which Buyer has been notified in accordance with Section 4.2(a) in jurisdictions
where all action required by Section 4.2(a) and/or Section 7.3(a) has been taken
and completed.  Originator’s organizational number assigned to it by its
jurisdiction of organization and Originator’s Federal Employer Identification
Number are correctly set forth on Exhibit II.  Originator has not changed its
corporate structure or jurisdiction of organization except in accordance with
Section 4.2(a).  Originator is a New York corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of New York).

(l)      Collections.  The conditions and requirements set forth in Section
4.1(i) have at all times been satisfied and duly performed.  The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Originator at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit III.  Originator has not
granted any Person, other than Buyer (and its assigns) dominion and control or
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account, or the right to take
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any such Lock-Box or Collection Account
at a future time or upon the occurrence of a future event.  Originator has taken
all steps necessary to ensure that the Agent has “control” (within the meaning
of Section 9-104 of the UCC of all applicable jurisdictions) over all of its
Collection Accounts and Lock-Boxes.

(m)    Material Adverse Effect.  Since July 2, 2017, no event has occurred that
would have a Material Adverse Effect.





8

--------------------------------------------------------------------------------

 



(n)     Names.  In the past five years, Originator has not used any corporate
names, trade names or assumed names other than as listed on Exhibit II.

(o)     Ownership of Buyer.  Originator owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Buyer, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Buyer.

(p)     Not an Investment Company.  Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q)     Compliance with Law.  Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including,  without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

(r)      Compliance with Credit and Collection Policy.  Originator has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to the
Credit and Collection Policy, except any such material change which has been
made in accordance with Section 4.2(c) and as to which Buyer (or its assigns)
has been notified in accordance with Section 4.1(a)(vii).

(s)      Payments to Originator.  With respect to each Receivable transferred to
Buyer hereunder, the Purchase Price received by Originator constitutes
reasonably equivalent value in consideration therefor and such transfer was not
made for or on account of an antecedent debt.  No transfer by Originator of any
Receivable hereunder is or may be voidable under any section of the Federal
Bankruptcy Code.

(t)      Enforceability of Contracts.  Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u)     Eligible Receivables.  Each Receivable included at any time in the Net
Receivables Balance as an Eligible Receivable was, on the later to occur of the
date of the Purchase and the date it came into existence, an Eligible Receivable
on such date.

(v)     Accounting.  The manner in which Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the





9

--------------------------------------------------------------------------------

 



transactions contemplated herein as being true sales of the Receivables by the
Originator to the Buyer.

ARTICLE III

CONDITIONS OF PURCHASE

3.1       Conditions Precedent to Purchase.  The effectiveness of the amendment
and restatement of this Agreement is subject to the conditions precedent that
all of the conditions to the concurrent amendment and restatement of the
Purchase Agreement (as set forth therein) shall have been satisfied or waived in
accordance with the terms thereof.

3.2       Conditions Precedent to Subsequent Payments.  Buyer’s obligation to
pay for Receivables coming into existence after the Amendment Date shall be
subject to the further conditions precedent that (a) the Facility Termination
Date shall not have occurred; (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request and (c)
on the date such Receivable came into existence, the following statements shall
be true (and acceptance of any payment for such Receivable shall be deemed a
representation and warranty by Originator that such statements are then true):

(i)   the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and

(ii)  no event has occurred and is continuing that will constitute a Termination
Event or a Potential Termination Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, by offset of amounts owed to
Buyer and/or by offset of capital contributions), title to such Receivable and
the Related Security and Collections with respect thereto shall vest in Buyer,
whether or not the conditions precedent to Buyer’s obligation to pay for such
Receivable were in fact satisfied.  The failure of Originator to satisfy any of
the foregoing conditions precedent, however, shall give rise to a right of Buyer
to rescind the related purchase and direct Originator to pay to Buyer an amount
equal to the Purchase Price payment that shall have been made with respect to
any Receivables related thereto.

ARTICLE IV

COVENANTS

4.1       Affirmative Covenants of Originator.  Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
as set forth below:

(a)     Financial Reporting.  Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (or its assigns):





10

--------------------------------------------------------------------------------

 



(i)   Annual Reporting.  Within 120 days after the close of each of its
respective fiscal years, audited, unqualified consolidated financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) for Originator and its Subsidiaries for such
fiscal year certified in a manner acceptable to Buyer (or its assigns) by
independent public accountants of recognized national standing.

(ii)  Quarterly Reporting.  Within 60 days after the close of the first three
quarterly periods of each of its respective fiscal years, consolidated balance
sheets of Originator and its Subsidiaries as at the close of each such period
and a  statement of income and a statement of cash flows for Originator and its
Subsidiaries for the period from the beginning of such fiscal year to the end of
such quarter, all certified, subject to year-end audit adjustments, as to
fairness of presentation and GAAP, by its chief financial officer, chief
accounting officer or treasurer.

(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv)  Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of Originator, copies of all financial statements, reports
and proxy statements so furnished.

(v)  S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer or the Agent, copies of the same.

(vii) Change in Credit and Collection Policy.  At least 30 days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Buyer’s consent thereto.

(viii) Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Originator as Buyer (or its





11

--------------------------------------------------------------------------------

 



assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.

To the extent any documents required to be delivered pursuant to Section
4.1(a)(i),  (ii),  (iv) or (v) are documents included in materials otherwise
filed with the Securities and Exchange Commission, such documents may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Originator posts such documents, or provides
a link thereto on its corporate website on the Internet; or (ii) such documents
are posted on Originator’s behalf on an Internet or intranet website, if any, to
which the Buyer and its assigns have access (whether a commercial, third-party
website or whether sponsored by Buyer or its assigns); provided that Originator
shall deliver paper copies of such documents to Buyer (or its assigns) upon a
written request by Buyer (or its assigns) for such documents until the party
requesting paper copies delivers a written request to cease delivering paper
copies.

(b)     Notices.  Originator will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i)   Termination Events or Potential Termination Events.  The occurrence of
each Termination Event and each Potential Termination Event, by a statement of
an Authorized Officer of Originator.

(ii) Judgment and Proceedings.  (1) The entry of any judgment or decree against
Originator or any of its Subsidiaries if the aggregate amount of all judgments
and decrees then outstanding against Originator and its Subsidiaries exceeds
$25,000,000 and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against Originator which, individually or in the
aggregate, if adversely determined, would reasonably be expected to result in a
judgment in excess of $50,000,000 or could reasonably be expected to have a
Material Adverse Effect.

(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements.   The occurrence of a default, an event of
default or other event permitting or requiring acceleration under any other
financing arrangement pursuant to which Originator is a debtor or an obligor.

(v)  Downgrade of the Originator.  Any downgrade in the rating of any
Indebtedness of Originator by S&P Global Ratings or by Moody’s Investors
Service, Inc., setting forth the Indebtedness affected and the nature of such
change.

(c)     Compliance with Laws and Preservation of Corporate
Existence.  Originator will comply in all respects with all applicable laws,
rules, regulations, orders, writs,





12

--------------------------------------------------------------------------------

 



judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  Originator will preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where its business is conducted.

(d)     Audits.  Originator will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request.  Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of Originator, permit Buyer (or its assigns) or its
or their respective agents or representatives, as applicable, (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of Originator relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of Originator for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to Originator’s
financial condition or the Receivables and the Related Security or Originator’s
performance under any of the Transaction Documents or Originator’s performance
under the Contracts and, in each case, with any of the officers or employees of
Originator having knowledge of such matters.

(e)     Keeping and Marking of Records and Books.

(i)   Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii)  Originator will (A) identify in its general ledger a legend, reasonably
acceptable to Buyer and its assigns, describing Buyer’s ownership interests in
the Receivables and further describing the Purchaser Interests of the Agent (on
behalf of the Purchasers) under the Purchase Agreement and (B) upon the request
of Buyer (or its assigns), (x) mark each Contract with a legend describing
Buyer’s ownership interests in the Receivables and further describing the
Purchaser Interests of the Agent (on behalf of the Purchasers) and (y) deliver
to Buyer (or its assigns) all Contracts (including, without limitation, all
multiple originals of any such Contract) relating to the Receivables.

(f)      Compliance with Contracts and Credit and Collection Policy.  Originator
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii)





13

--------------------------------------------------------------------------------

 



comply in all respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

(g)     Ownership.  Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (A) legal and equitable title to the Receivables
and the Collections and (B) all of Originator’s right, title and interest in the
Related Security associated with the Receivables, in each case, free and clear
of any Adverse Claims other than Adverse Claims in favor of Buyer (and its
assigns) (“Permitted Adverse Claim”) (including,  without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Buyer’s interest in such Receivables, Related Security and Collections
and such other action to perfect, protect or more fully evidence the interest of
Buyer as Buyer (or its assigns) may reasonably request).

(h)     Purchasers’ Reliance.  Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from Originator and any Affiliates thereof.  Therefore, from and after the date
of execution and delivery of this Agreement, Originator will take all reasonable
steps including, without limitation, all steps that Buyer, or any assignee of
Buyer, may from time to time reasonably request to maintain Buyer’s identity as
a separate legal entity and to make it manifest to third parties that Buyer is
an entity with assets and liabilities distinct from those of Originator and any
Affiliates thereof and not a division of Originator or any such
Affiliate.  Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Originator (i) will not hold itself out to
third parties as liable for the debts of Buyer nor purport to own the
Receivables and other assets acquired by Buyer, (ii) will take all other actions
necessary on its part to ensure that Buyer is at all times in compliance with
the covenants set forth in Section 7.1(i) of the Purchase Agreement and (iii)
will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between Originator and Buyer on
an arm’s-length basis and in a manner consistent with the procedures set forth
in U.S. Treasury Regulations §§ 1.1502-33(d) and 1.1552-1.

(i)      Collections.  Originator will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to Originator
or any Affiliate of Originator, Originator will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two Business Days following receipt thereof and, at
all times prior to such remittance, Originator will itself hold such payments in
trust for the exclusive benefit of Buyer and its assigns.  Originator will
transfer exclusive ownership, dominion and control of each Lock-Box and
Collection Account to Buyer and, will not grant the right to take dominion and
control or establish “control” (within the meaning of Section 9-104 of the UCC
of all applicable jurisdictions) of any Lock-Box or Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
Buyer (or its assigns) as contemplated by this Agreement and the Purchase
Agreement.  With respect to any Lock-Box or Collection Account, Originator shall
take all steps necessary to ensure that the Agent has “control” (within the
meaning of





14

--------------------------------------------------------------------------------

 



Section 9-104 of the UCC of all applicable jurisdictions) over such Lock-Box or
Collection Account.

(j)      Taxes.  Originator will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing.  Originator will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of Buyer and its assigns.

(k)     Insurance.  Originator will maintain in effect, or cause to be
maintained in effect, at Originator’s own expense, such casualty and liability
insurance as Originator deems appropriate in its good faith business
judgment.  Buyer and the Agent, for the benefit of the Purchasers, shall be
named as additional insureds with respect to all such liability insurance
maintained by Originator.  Originator will pay or cause to be paid, the premiums
therefor and deliver to Buyer and the Agent evidence satisfactory to Buyer and
the Agent of such insurance coverage.  Copies of each policy shall be furnished
to Buyer, the Agent and any Purchaser in certificated form upon Buyer’s, the
Agent’s or such Purchaser’s request.

(l)      Segregation of Other Servicer Collected Funds.  Originator shall,
within six days of the date any Other Servicer Collected Funds are deposited,
credited or funded to any Collection Account, (i) specifically identify all such
Other Servicer Collected Funds and (ii) cause all Other Servicer Collected Funds
to be transferred from the applicable Collection Account.

(m)    Elimination of Other Servicer Collected Funds.  Subject to Section
4.1(l), Originator shall use all reasonable efforts to prevent all Other
Servicer Collected Funds from being deposited, credited or otherwise funded to,
any and all Collection Accounts.

4.2       Negative Covenants of Originator.  Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that:

(a)     Name Change, Jurisdiction of Organization, Corporate Structure, Offices
and Records.  Originator will not change its name, identity, jurisdiction of
organization or corporate structure (within the meaning of Sections 9-503 and/or
9-507 of the UCC of all applicable jurisdictions) or relocate any office where
Records are kept unless it shall have: (i) given Buyer (or its assigns) at least
45 days’ prior written notice thereof and (ii) delivered to Buyer (or its
assigns) all financing statements, instruments and other documents requested by
Buyer (or its assigns) in connection with such change or relocation.

(b)     Change in Payment Instructions to Obligors.  Except as may be required
by the Agent pursuant to Section 8.2(b) of the Purchase Agreement, Originator
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer and the Agent shall have received, at least 10
days before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided,  however, that





15

--------------------------------------------------------------------------------

 



Originator may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Collection Account.

(c)     Modifications to Contracts and Credit and Collection Policy.  Originator
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables.  Except as otherwise permitted in its
capacity as Servicer pursuant to Article VIII of the Purchase Agreement,
Originator will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

(d)     Sales, Liens.  Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer (or its assigns) provided
for herein), and Originator (or its assigns) will defend the right, title and
interest of Buyer, or its assigns, in, to and under any of the foregoing
property, against all claims of third parties claiming through or under
Originator.  Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable, other than a Permitted Adverse Claim.

(e)     Accounting for Purchase.  Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Originator to Buyer or in
any other respect account for or treat the transactions contemplated hereby in
any manner other than as a sale of the Receivables and the Related Security by
Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.

ARTICLE V

TERMINATION EVENTS

5.1       Termination Events.  The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

(a)     Originator shall fail (i) to make any payment or deposit required to be
made by Originator hereunder when due and such failure continues for one day, or
(ii) to perform or observe any term, covenant or agreement hereunder (other than
as referred to in clause (i) of this paragraph (a)) or any other Transaction
Document to which it is a party and such failure shall continue for three
consecutive Business Days.

(b)     Any representation, warranty, certification or statement made by
Originator in this Agreement, any other Transaction Document or in any other
document





16

--------------------------------------------------------------------------------

 



delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c)     Failure of Originator to pay any Indebtedness when due in excess of
$35 million, individually or in the aggregate; or the default by Originator in
the performance of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Originator shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(d)     (i)  Originator or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against Originator
or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii)
Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in the foregoing clauses (i) or (ii) of
this subsection (d).

(e)     A Change of Control shall occur.

(f)      (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Credit Agreement) as of the end of any period of four fiscal quarters of
Originator shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage
Ratio” (as defined in the Credit Agreement) at any time during any period set
forth below shall be greater than 4.00 to 1.00.

(g)     One or more final judgments for the payment of money in an amount in
excess of $50,000,000, individually or in the aggregate, shall be entered
against Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for 30 consecutive days without a stay of
execution.

5.2       Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer (at the direction of the Agent) may take any of the
following actions:  (i) declare the Termination Date to have occurred, whereupon
the Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Originator;
provided,  however, that upon the occurrence of a Termination Event described in
Section 5.1(d), or of an actual or deemed entry of an order for relief with
respect to Originator under the Federal Bankruptcy Code, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by Originator and (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by Originator to Buyer.  The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of Buyer and its assigns otherwise
available under any





17

--------------------------------------------------------------------------------

 



other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

ARTICLE VI

INDEMNIFICATION

6.1       Indemnities by Originator.  Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator hereby agrees to
indemnify (and pay upon demand to) Buyer and its assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement, or the
use of the proceeds of any purchase hereunder, or the acquisition, funding or
ownership, either directly or indirectly, by Buyer (or its assigns) of an
interest in the Receivables, or any Receivable or any Contract or any Related
Security, excluding, however:

(i)   Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

provided,  however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of this
Agreement.  Without limiting the generality of the foregoing indemnification,
Originator shall indemnify Buyer for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Originator) relating
to or resulting from:

(i)   any representation or warranty made by Originator (or any officers of
Originator) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by





18

--------------------------------------------------------------------------------

 



Originator pursuant hereto or thereto that shall have been false or incorrect
when made or deemed made;

(ii) the failure by Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase Price Payment, the ownership of
the Receivables or any other investigation, litigation or proceeding relating to
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Termination Event described in Section 5.1(d);

(x)  any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of Originator’s right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claim;





19

--------------------------------------------------------------------------------

 



(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of the Purchase or at any subsequent time;

(xii) any action or omission by Originator which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;

(xiii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and

(xiv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

6.2       Other Costs and Expenses.  Originator shall pay to Buyer on demand all
costs and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder.  Originator shall pay
to Buyer on demand any and all costs and expenses of Buyer, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following a Termination Event.

ARTICLE VII

MISCELLANEOUS

7.1       Waivers and Amendments.

(a)     No failure or delay on the part of Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy.  The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b)     No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer, subject in each case to
the prior written consent of the Agent and the Required Purchasers.

7.2       Notices.  All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person





20

--------------------------------------------------------------------------------

 



may hereafter specify for the purpose of notice to each of the other parties
hereto.  Each such notice or other communication shall be effective (i) if given
by telecopy, upon the receipt thereof, (ii) if given by mail, three Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 7.2.

7.3       Protection of Ownership Interests of Buyer.

(a)     Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the Purchaser Interests, or to enable Buyer (or its assigns) to
exercise and enforce their rights and remedies hereunder.  Without limiting the
foregoing, Originator will, upon the request of Buyer (or its assigns), file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Buyer (or its assigns) may reasonably request,
to perfect, protect or evidence the interest of Buyer hereunder and the
Purchaser Interests.  At any time, Buyer (or its assigns) may, at Originator’s
sole cost and expense, direct Originator to notify the Obligors of Receivables
of the ownership interests of Buyer under this Agreement and may also direct
that payments of all amounts due or that become due under any or all Receivables
be made directly to Buyer or its designee.

(b)     If Originator fails to perform any of its obligations hereunder, Buyer
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by Originator as
provided in Section 6.2.  Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of Originator (i) to authorize on behalf of Originator as
debtor and to file financing or continuation statements (and amendments thereto
and assignments thereof) necessary or desirable in Buyer’s (or its assigns’)
sole discretion to perfect and to maintain the perfection and priority of the
interest of Buyer in the Receivables, Related Security, Collections and all
other property sold to Buyer hereunder or under the Existing RSA, other than any
of the foregoing which have previously been released by the Buyer and its
assigns (the collateral in which Buyer continues to maintain an interest, the
“Sold Property”) and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Receivables as
a financing statement in such offices as Buyer (or its assigns) in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of Buyer’s interests in the Sold Property.  Such financing
statements may describe the Sold Property in the same manner as described herein
or may contain an indication or description of collateral that describes such
Sold Property (which may describe the collateral as set forth in Exhibit VI) as
Buyer (or its assigns) may determine, in its sole discretion, is reasonably
necessary or advisable to ensure the perfection of the security interest in the
Sold Property granted to Buyer in connection herewith.  The authorization by
Originator set forth above is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including, without limitation, Section 9-509 thereof.  The foregoing
appointment is coupled with an interest and is irrevocable.





21

--------------------------------------------------------------------------------

 



7.4       Confidentiality.

(a)     Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement, except as required
by law, and the other confidential or proprietary information with respect to
the Agent and each Purchaser and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that Originator and its officers and
employees may disclose such information to Originator’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.

(b)     Anything herein to the contrary notwithstanding, Originator hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Buyer, the Agent, the Financial Institutions or Companies by each other, (ii)
by Buyer, the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Agent or any Financial Institution acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing.  In addition, the Purchasers
and the Agent may disclose any such nonpublic information pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

(c)     Buyer shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement, except as required by law,
and the other confidential or proprietary information with respect to
Originator, the Obligors and their respective businesses obtained by it in
connection with the due diligence evaluations, structuring, negotiating and
execution of the Transaction Documents, and the consummation of the transactions
contemplated herein and any other activities of Buyer arising from or related to
the transactions contemplated herein provided,  however, that each of Buyer and
its employees and officers shall be permitted to disclose such confidential or
proprietary information: (i) to the Agent and the other Purchasers, (ii) to any
prospective or actual assignee or participant of the Agent or the other
Purchasers who execute a confidentiality agreement for the benefit of Originator
and Buyer on terms comparable to those required of Buyer hereunder with respect
to such disclosed information, (iii) to any rating agency, provider of a surety,
guaranty or credit or liquidity enhancement to any Company, (iv) to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, and (v) to the extent required pursuant to any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings with competent jurisdiction (whether or not
having the force or effect of law) so long as such required disclosure is made
under seal to the extent permitted by applicable law or by rule of court or
other applicable body.

(d)     Anything herein to the contrary notwithstanding, Buyer, Originator, each
Indemnified Party and any successor or assign of any of the foregoing (and each
employee, representative or other agent of any of the foregoing) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of U.S. Treasury Regulation §
1.6011-4) of the transactions contemplated herein and all





22

--------------------------------------------------------------------------------

 



materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing have been so
authorized since the commencement of discussions regarding the transactions.

7.5       Bankruptcy Petition.

(a)     Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any Company or any Funding Source that is a special
purpose bankruptcy remote entity, it will not institute against, or join any
other Person in instituting against, any Company or any such entity any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

(b)     Originator covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding obligations of Buyer
under the Purchase Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

7.6       Limitation of Liability.  Except with respect to any claim arising out
of the willful misconduct or gross negligence of any Company, the Agent or any
Financial Institution, no claim may be made by Originator or any other Person
against any Company, the Agent or any Financial Institution or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and Originator hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

7.7       CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

7.8       CONSENT TO JURISDICTION.  ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO
THIS AGREEMENT AND ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT,





23

--------------------------------------------------------------------------------

 



ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK COUNTY, NEW YORK.

7.9       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

7.10     Integration; Binding Effect; Survival of Terms.

(a)     This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b)     This Agreement shall be binding upon and inure to the benefit of
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy).  Originator may not assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer.  Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of Originator.  Without limiting the foregoing, Originator acknowledges
that Buyer, pursuant to the Purchase Agreement, may assign to the Agent, for the
benefit of the Purchasers, its rights, remedies, powers and privileges hereunder
and that the Agent may further assign such rights, remedies, powers and
privileges to the extent permitted in the Purchase Agreement.  Originator agrees
that the Agent, as the assignee of Buyer, shall, subject to the terms of the
Purchase Agreement, have the right to enforce this Agreement and to exercise
directly all of Buyer’s rights and remedies under this Agreement (including,
without limitation, the right to give or withhold any consents or approvals of
Buyer to be given or withheld hereunder) and Originator agrees to cooperate
fully with the Agent in the exercise of such rights and remedies.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided,  however, that the
rights and remedies with respect to (i) any breach of any representation and
warranty made by Originator pursuant to Article II; (ii) the indemnification and
payment provisions of Article VI; and (iii) Sections  7.5 and 7.6 shall be
continuing and shall survive any termination of this Agreement.





24

--------------------------------------------------------------------------------

 



7.11     Counterparts; Severability; Section References.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

7.12     Subordination.  Originator shall have the right to receive, and Buyer
shall make, any and all payments relating to any indebtedness, obligation or
claim, Originator may from time to time hold or otherwise have against Buyer or
any assets or properties of Buyer, whether arising hereunder or otherwise
existing, provided that, after giving effect to any such payment, the aggregate
Outstanding Balance of Receivables owned by Buyer at such time exceeds the sum
of (a) the Aggregate Unpaids under the Purchase Agreement, plus (b) the
aggregate outstanding principal balance of the Subordinated Loans.  Originator
hereby agrees that at any time during which the condition set forth in the
proviso of the immediately preceding sentence shall not be satisfied, Originator
shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of Buyer owing to the Agent or any Purchaser under
the Purchase Agreement.  The foregoing constitutes a “subordination agreement”
within the meaning of Section 510 of the Federal Bankruptcy Code.

7.13     Third Party Beneficiaries.  The Agent and the Purchasers are express
third party beneficiaries of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 



25

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

 

 

AVNET, INC.

 

 

 

 

 

By:

/s/ Joseph Burke

 

Name:

Joseph Burke

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

 

Phoenix, Arizona  85034

 

 

 

Attention: Treasurer

 

 

Fax:

(480) 643-7199

 

 

 

 

 

 

 

AVNET RECEIVABLES CORPORATION

 

 

 

By:

/s/ Ken Jacobson

 

Name:

Ken Jacobson

 

Title:

President and Treasurer

 

 

 

 

 

 

Address:

2211 South 47th Street

 

 

 

Phoenix, Arizona  85034

 

 

 

Attention: President

 

 

Fax:

(480) 643-7199

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined).  As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof).  If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means this Second Amended and Restated Receivables Sale Agreement,
dated as of August 16, 2018, between Originator and Buyer, as the same may be
amended, restated or otherwise modified.

“Amendment Date” has the meaning set forth in the preamble to the Agreement.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement.  The first Calculation Period shall commence
on the date of the Purchase of Receivables hereunder and the final Calculation
Period shall terminate on the Termination Date.

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 20% or more of the outstanding shares of voting stock of
Originator.

“Company” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Credit and Collection Policy” means the credit and collection policies and
practices relating to Contracts and Receivables summarized in Exhibit V, as
modified from time to time in accordance with this Agreement and the Purchase
Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value





Exh. I-1

--------------------------------------------------------------------------------

 



of money based upon the anticipated dates of collection of the Receivables and
the cost to Buyer of financing its investment in the Receivables during such
period and (ii) the risk of nonpayment by the Obligors.  Originator and Buyer
may agree from time to time to change the Discount Factor based on changes in
one or more of the items affecting the calculation thereof, provided that any
change to the Discount Factor shall take effect as of the commencement of a
Calculation Period, shall apply only prospectively and shall not affect the
Purchase Price payment made prior to the Calculation Period during which
Originator and Buyer agree to make such change.

“Existing RSA”  means the Original RSA, as amended and restated by the Amended
and Restated Receivables Sale Agreement, dated as of February 27, 2017 between
the Originator and the Buyer.

“Initial Cutoff Date”  means June 27, 2001.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Originator and its Subsidiaries, (ii) the ability of
Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) Originator’s, Buyer’s, the
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.

“Net Value” means, as of any date of determination, an amount equal to the sum
of (i) the aggregate Outstanding Balance of the Receivables at such time, minus
(ii) the sum of (A) the Aggregate Capital outstanding at such time, plus (B) the
Required Reserves.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Original RSA” means that certain Receivables Sale Agreement, dated as of June
28, 2001, as last amended by Amendment No. 10 thereto, dated as of December 30,
2016, by and between the Originator and the Buyer.

“Originator” has the meaning set forth in the preamble to the Agreement.

“Permitted Adverse Claim” has the meaning set forth in Section 4.1(g).

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Purchase” means the purchase pursuant to Section 1.1(a) of the Agreement by
Buyer from Originator of the Receivables and the Related Security and
Collections related thereto, together with all related rights in connection
therewith.





Exh. I-2

--------------------------------------------------------------------------------

 



“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to Originator for such Purchase in accordance with Section 1.2 of
the Agreement for the Receivables, Collections and Related Security being sold
to Buyer, which price shall equal on any date (i) the product of (x) the
Outstanding Balance of such Receivables on such date, multiplied by (y) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.3 of the Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Receivable”  means all indebtedness and other obligations owed to Originator
(at the time it arises, and before giving effect to any transfer or conveyance
under the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) or in which Originator or Buyer has a security interest or other
interest (including,  without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible), arising in connection with the sale of merchandise or the rendering
of services by Originator, and further includes,  without limitation, the
obligation to pay any Finance Charges with respect thereto; provided, that
‘Receivable’ shall not include any Excluded Receivable.  Indebtedness and other
rights and obligations arising from any one transaction, including,  without
limitation, indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Originator treats such indebtedness,
rights or obligations as a separate payment obligation.

“Related Security” means, with respect to any Receivable:

(i)   all of Originator’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by
Originator gave rise to such Receivable (including as a result of related
financing arrangements), and all insurance contracts with respect thereto,

(ii)  except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(iii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by





Exh. I-3

--------------------------------------------------------------------------------

 



law, including, without limitation, statutory authority), all guaranties,
letters of credit, insurance, “supporting obligations” (within the meaning of
Section 9-102(a) of the UCC of all applicable jurisdictions), and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,

(iv) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

(v)  all Records related to such Receivable,

(vi) all of Originator’s right, title and interest in, to and under each
Lock-Box, each Collection Account and each Collection Account Agreement, and

(vii) all proceeds of any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the sum of (i) the twenty-four month rolling average of Dilutions, plus
(ii) the result obtained in the foregoing clause (i) of this definition,
multiplied by 10%.

“RSA Collateral” has the meaning set forth in Section 1.6 of the Agreement.

“Settlement Date” means, with respect to each Calculation Period, the date that
is the 20th calendar day of the month following such Calculation Period.

“Sold Property” has the meaning set forth in Section 7.3(b) of the Agreement.

“Subordinated Loan” has the meaning set forth in Section 1.2(b) of the
Agreement.

“Subordinated Note” means a promissory note in substantially the form of Exhibit
VII hereto as more fully described in Section 1.2 of the Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Subscription Agreement” means that certain Stockholder and Subscription
Agreement, dated as of June 28, 2001, between Originator and Buyer.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d), (iii) the Business Day specified in a written
notice from Buyer to Originator following the occurrence of any other
Termination Event, and (iv) the date which is 30 Business Days after Buyer’s
receipt of written notice from Originator that it wishes to terminate the
facility evidenced by this Agreement.





Exh. I-4

--------------------------------------------------------------------------------

 



“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, each Collection Account Agreement, the Subordinated Note, the
Subscription Agreement and all other instruments, documents and agreements
executed and delivered in connection herewith.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.  All section references herein to the UCC shall include all
successor sections under any subsequent version or amendment to any Article of
the UCC.

 

 



Exh. I-5

--------------------------------------------------------------------------------

 



Exhibit II

Jurisdictions of Organization;

Locations of Records; Organizational Number(s);

Federal Employer Identification Numbers(s); Other Names

 

 

Jurisdictions of Organization:

New York

Location(s) of Records:

2211 South 47th Street

Phoenix, Arizona  85034

Organizational Number:

None

Federal Employer
Identification Number:

11-1890605

Other Names:

Not applicable

 

 



Exh. II-1

--------------------------------------------------------------------------------

 



Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

 

 

 

Lock-Box

Related Collection
Account

1.       Bank of America, N.A.

 

Ms. Cindy Hastings

555 S. Flower Street, 3rd Floor

Los Angeles, California  90071

 

Lock-Boxes

 

P.O. Box 847722

Dallas, Texas  75202-7722

Deposit Account Number:  3752134661

2.       JPMorgan Chase Bank, N.A.

 

Roberta Burke Ault

560 Mission St, Floor 05

San Francisco, CA, 94105-2907

(415) 315-8979

roberta.f.burke@jpmchase.com

 

Lock-Boxes

 

P.O. Box #100340

Pasadena, California  91189-0340

 

P.O. Box #70390

Chicago, Illinois  60673-0390

Lock-Box Account No.:  59-37116

 

 



Exh. III-1

--------------------------------------------------------------------------------

 



Exhibit IV

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Sale Agreement, dated as of August 16, 2018, between
Avnet, Inc. (“Originator”) and Avnet Receivables Corporation (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected ______________ of Originator.

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below.

4.  Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:

5.  As of the date hereof, the jurisdiction of organization of Originator is New
York, Originator is a “registered organization” (within the meaning of Section
9-102 of the UCC in effect in New York), and Originator has not changed its
jurisdiction of organization since June 28, 2001.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of ________ , 20__.

 

 

__________________________________

 

Name

 

 

 



Exh. IV-1

--------------------------------------------------------------------------------

 



Exhibit V

Credit and Collection Policy

 

 



Exh. V-1

--------------------------------------------------------------------------------

 



Exhibit VI

Collateral Description

The collateral covered by this financing statement consists of all of Debtor’s
right, title and interest (now owned or hereafter existing) in, to and under:

(a)        all Receivables now existing or hereafter arising;

(b)        all Collections;

(c)        all Related Security with respect thereto;

(d)        each Lock-Box;

(e)        each Collection Account;

(f)        all other rights and payments relating to the Receivables; and

(g)        all proceeds of the foregoing.

As used herein, the following terms have the respective meanings set forth
below:

“Agent” means Wells Fargo Bank, N.A. in its capacity as agent for the Purchasers
under the Receivables Purchase Agreement, together with its successors and
assigns.

“Avnet” means Avnet, Inc., a New York corporation.

“Buyer” means Avnet Receivables Corporation, a Delaware corporation.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV to the Receivables Purchase
Agreement.

“Collection Account Agreement” means an agreement in form and substance
satisfactory to the Agent, among Seller or Originator, as applicable, the Agent
and a Collection Bank, governing the terms of the related Collection Account, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.





Exh. VI-1

--------------------------------------------------------------------------------

 



“Companies” means the entities listed on Schedule A to the Receivables Purchase
Agreement under the heading “Company”, together with any of their respective
successors or assigns.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto:

(i) the account debtor for which is Intelbras S.A. Industria de Telecomunicacao
Eletronica Brasileira and such indebtedness or other obligation was originated
after December 30, 2016;

(ii) the account debtor for which is 3M Company and such indebtedness or other
obligation was originated after October 31, 2017; or

(iii) which both (a) arises in connection with the sale of merchandise or the
rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code US10” (other than any Receivables
previously coded under “company code US10” that have been coded under any other
category without the Agent’s prior written consent).

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” means the entities listed on Schedule A to the
Receivables Purchase Agreement under the heading “Financial Institutions”,
together with any of their respective successors or assigns.





Exh. VI-2

--------------------------------------------------------------------------------

 



“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV to the Receivables Purchase Agreement.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means Avnet, in its capacity as seller under the Receivables Sale
Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Purchasers” means each Company and each Financial Institution.

“Receivable” means all indebtedness and other obligations owed to Originator (at
the time it arises, and before giving effect to any transfer or conveyance under
the Receivables Sale Agreement) or Buyer (after giving effect to the transfers
under the Receivables Sale Agreement) or in which Originator or Buyer has a
security interest or other interest (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible), arising in connection with the sale of
merchandise or the rendering of services by Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto; provided, that ‘Receivable’ shall not include any Excluded
Receivable.  Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Purchase Agreement” means the Fourth Amended and Restated
Receivables Purchase Agreement, dated as of August 16, 2018, by and among
Seller, Servicer, the Financial Institutions party thereto, the Companies party
thereto, and the Agent, as the same may be amended, restated or otherwise
modified and in effect from time to time.

“Receivables Sale Agreement” means the Second Amended and Restated Receivables
Sale Agreement, dated as of August 16, 2018, between Originator and Buyer, as
the same may be amended, restated or otherwise modified and in effect from time
to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Related Security” means, with respect to any Receivable:





Exh. VI-3

--------------------------------------------------------------------------------

 



(i)         all of Originator’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by
Originator gave rise to such Receivable (including as a result of related
financing arrangements), and all insurance contracts with respect thereto,

(ii)       except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(iii)      except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions), and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv)       except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

(v)        all Records related to such Receivable,

(vi)       all of Originator’s right, title and interest in, to and under each
Lock-Box, each Collection Account and each Collection Account Agreement, and

(vii)     all proceeds of any of the foregoing.

“Seller” means Avnet Receivables Corporation, a Delaware corporation, together
with its successors and assigns.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII of the Receivables Purchase Agreement to service,
administer and collect Receivables.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

ANY ATTEMPT BY A THIRD PARTY TO ACQUIRE AN INTEREST IN THE COLLATERAL WITHOUT
THE PRIOR WRITTEN CONSENT OF THE SECURED PARTY HEREUNDER SHALL VIOLATE THE
RIGHTS OF THE SECURED PARTY.

 

 



Exh. VI-4

--------------------------------------------------------------------------------

 



Exhibit VII

Form of Subordinated Note

SUBORDINATED NOTE

______________, 20__

1.         Note.  FOR VALUE RECEIVED, the undersigned, AVNET RECEIVABLES
CORPORATION, a Delaware corporation (“SPV”), hereby unconditionally promises to
pay to the order of AVNET, INC., a New York corporation (“Originator”), in
lawful money of the United States of America and in immediately available funds,
on the date following the Termination Date which is one year and one day after
the date on which (i) the Outstanding Balance of all Receivables sold under the
“Sale Agreement” referred to below has been reduced to zero and (ii) Originator
has paid to the Buyer all indemnities, adjustments and other amounts which may
be owed thereunder in connection with the Purchases (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all Subordinated Loans made from
time to time by Originator to SPV pursuant to and in accordance with the terms
of that certain Second Amended and Restated Receivables Sale Agreement dated as
of August 16, 2018 between Originator and SPV (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale
Agreement”).  Reference to Section 1.2 of the Sale Agreement is hereby made for
a statement of the terms and conditions under which the loans evidenced hereby
have been and will be made.  All terms which are capitalized and used herein and
which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement.

2.         Interest.  SPV further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the Prime Rate; provided,  however, that if SPV shall default
in the payment of any principal hereof, SPV promises to pay, on demand, interest
at the rate of the Prime Rate plus 2.00% per annum on any such unpaid amounts,
from the date such payment is due to the date of actual payment.  Interest shall
be payable on the first Business Day of each month in arrears; provided,
 however, that SPV may elect on the date any interest payment is due hereunder
to defer such payment and upon such election the amount of interest due but
unpaid on such date shall constitute principal under this Subordinated
Note.  The outstanding principal of any loan made under this Subordinated Note
shall be due and payable on the Collection Date and may be repaid or prepaid at
any time without premium or penalty.

3.         Principal Payments.  Originator is authorized and directed by SPV to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by SPV, and
absent manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Originator to make any such entry or any error therein shall expand, limit or
affect the obligations of SPV hereunder.

 



Exh. VII-1

--------------------------------------------------------------------------------

 



4.         Subordination.  Originator shall have the right to receive, and SPV
shall make, any and all payments relating to the loans made under this
Subordinated Note;  provided that, after giving effect to any such payment, the
aggregate Outstanding Balance of Receivables (as each such term is defined in
the Purchase Agreement) owned by SPV at such time exceeds the sum of (a) the
Aggregate Unpaids (as defined in the Purchase Agreement) outstanding at such
time under the Purchase Agreement, plus (b) the aggregate outstanding principal
balance of all loans made under this Subordinated Note.  Originator hereby
agrees that at any time during which the conditions set forth in the proviso of
the immediately preceding sentence shall not be satisfied, Originator shall be
subordinate in right of payment to the prior payment of any indebtedness or
obligation of SPV owing to the Agent or any Purchaser under the Purchase
Agreement.  The subordination provisions contained herein are for the direct
benefit of, and may be enforced by, the Agent and the Purchasers and/or any of
their respective assignees (collectively, the “Senior Claimants”) under the
Purchase Agreement.  Until the date on which all Capital outstanding under the
Purchase Agreement has been repaid in full and all other obligations of SPV
and/or the Servicer thereunder and under the Fee Letter(s) referenced therein
(all such obligations, collectively, the “Senior Claim”) have been indefeasibly
paid and satisfied in full,  Originator shall not institute against SPV any
proceeding of the type described in Section 5.1(d) of the Sale Agreement unless
and until the Collection Date has occurred.  Should any payment, distribution or
security or proceeds thereof be received by Originator in violation of this
Section 4, Originator agrees that such payment shall be segregated, received and
held in trust for the benefit of, and deemed to be the property of, and shall be
immediately paid over and delivered to the Agent for the benefit of the Senior
Claimants.

5.         Bankruptcy; Insolvency.  Upon the occurrence of any proceeding of the
type described in Section 5.1(d) of the Sale Agreement involving SPV as debtor,
then and in any such event the Senior Claimants shall receive payment in full of
all amounts due or to become due on or in respect of the Aggregate Capital and
the Senior Claim (including “CP Costs” and “Yield” as defined and as accruing
under the Purchase Agreement after the commencement of any such proceeding,
whether or not any or all of such CP Costs or Yield is an allowable claim in any
such proceeding) before Originator is entitled to receive payment on account of
this Subordinated Note, and to that end, any payment or distribution of assets
of SPV of any kind or character, whether in cash, securities or other property,
in any applicable insolvency proceeding, which would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the Agent
for application to, or as collateral for the payment of, the Senior Claim until
such Senior Claim shall have been paid in full and satisfied.

6.         Amendments.  Prior to the indefeasible payment of the Aggregate
Unpaids, this Subordinated Note shall not be amended or modified without the
prior written consent of the Agent for the benefit of the Purchasers.

7.         GOVERNING LAW.  THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT
NEW YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE





Exh. VII-2

--------------------------------------------------------------------------------

 



STATE OF NEW YORK.  WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.

8.         Waivers.  All parties hereto, whether as makers, endorsers, or
otherwise, severally waive presentment for payment, demand, protest and notice
of dishonor.  Originator additionally expressly waives all notice of the
acceptance by any Senior Claimant of the subordination and other provisions of
this Subordinated Note and expressly waives reliance by any Senior Claimant upon
the subordination and other provisions herein provided.

9.         Assignment.  This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Originator without the prior
written consent of the Agent, and any such attempted transfer shall be void.

 

 

 

 

AVNET RECEIVABLES CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exh. VII-3

--------------------------------------------------------------------------------

 



Schedule

to

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Subordinated
Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. VII-4

--------------------------------------------------------------------------------